Clifford F. Brown, J.,
dissenting. In both cases, I dissent for the reasons expressed in my dissent today in State v. Scott (1982), 69 Ohio St. 2d 439, 443. A sale or offer to sell a controlled substance was not made in any of these cases within the meaning of R. C. 2925.03(A)(1)(5) or (7), since the goods transferred were not controlled substances, regardless of what defendants thought they were selling. To conclude otherwise violates the principle that criminal statutes defining offenses must be strictly construed against the state and liberally construed in favor of the accused. R. C. 2901.04(A).
W. Brown, J., concurs in the foregoing dissenting opinion.